Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLANCA VINANSACA A/K/A BLANCA PANORA,
Civil Action No.
Plaintiff,
-against- COMPLAINT

HOWARD PLOTKIN,
521 W. 180" STREET LLC,

 

Jury Trial
Requested
Defendants.
ee ee ee ee ee ee ee ee a ee we ee ee ee ee ee xX
NATURE OF THE ACTION
1. Plaintiff Blanca Vinansaca A/K/A Blanca Panora (“Ms. Vinansaca”) brings this

action to recover unpaid wages for work she performed for Defendants Howard Plotkin and 521
West 180" Street LLC (“Defendants”).

2. Ms. Vinansaca was employed as the building porter at Defendants’ property in
Upper Manhattan from about November 15, 2013 to on or about June 26, 2019, working seven
days per week caring for and maintaining Defendants’ property. Ms. Vinansaca takes great pride
in her work, as can be attested by the building’s many residents who are familiar with Ms.
Vinansaca’s work ethic and who have come to rely on her.

3. Despite Ms. Vinansaca’s diligence, Defendants have never paid Ms. Vinansaca
for a single hour of work. Rather, the sole compensation Defendants provided to Ms. Vinansaca
was the “privilege” of allowing her to store the cans and bottles that she collected for desperately

|
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 2 of 20

needed income at the building — originally in the building’s backyard and then in a small supply
room located in the building’s basement.

4, Defendants knowingly and wantonly violated federal and state law by failing to
pay Ms. Vinansaca for any of her work in the Building for over six years, and as a result of
Defendants’ unlawful actions, Ms. Vinansaca is owed, infer alia, over one hundred thousand
dollars in unpaid wages..

5. Plaintiff now brings this action for unpaid wages pursuant to the Fair Labor
Standards Act 29 U.S.C. § 201 (“FLSA”) and Articles 6 and 19 of the New York Labor Law

(“NYLL”), as well as for claims of quantum meruit and unjust enrichment.

JURISDICTION AND VENUE

6. This Court has jurisdiction over the Plaintiff's claims under 29 U.S.C. § 201, e7
seq., pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1337(a).

7. This Court has supplemental jurisdiction over all of Plaintiff's New York state
law claims pursuant to 28 U.S.C. § 1367.

8. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as Defendants have a
principal place of business in the Southern District of New York, Defendants employed Plaintiff
in this District, the violations complained of herein took place in this District, and the Plaintiff

resides in this District.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 3 of 20

PARTIES

9. Ms. Vinansaca resides at 521 West 180" Street, New York, NY 10033.

10. At all relevant times, Ms. Vinansaca was employed by Defendants within the
meaning of the FLSA and NYLL as a porter for 521 West 180" Street, New York, NY 10033
(“Building”).

11. Defendant 521 West 180 Street LLC is the corporate owner of the Building and is
a domestic limited liability company organized under the laws of the State of New York with a
principal place of business at 521 West 180" Street, Mgmt., New York, NY 10033.

12. At all relevant times, Defendant Howard Plotkin was and is the principal owner
and member of Defendant 521 West 180 Street LLC within the meaning of the New York
Business Corporation Law and Limited Liability Company Law.

De At all relevant times, Defendant Plotkin was and is the managing agent registered
with the New York State Department of Housing Preservation and Development (“HPD”) for
Defendant 521 West 180 Street LLC.

14. At all relevant times, Defendant Plotkin owned and owns multiple for-profit
enterprises which are jointly managed, controlled, owned and operated, functioning as a single
common enterprise. As such, Defendant Plotkin collectively owns, operates, and manages at
least three residential buildings in New York City generating well over $500,000 in annual
income.

13, At all relevant times, Defendants employed Plaintiff within the meaning of the

FLSA and NYLL.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 4 of 20

STATUTORY AND REGULATORY FRAMEWORK
Fair Labor Standards Act
16. Congress passed the Fair Labor Standards Act (“FLSA”) in 1938 in order to
protect workers from substandard wages, oppressive working hours, and labor conditions
detrimental to the maintenance of a minimum standard of living. The statute has both remedial
and humanitarian purposes designed to protect human dignity.
ey At the heart of the FLSA are provisions requiring employers to pay a minimum
wage and setting overtime pay rates. 29 U.S.C. § 206.

18. Since July 24, 2009, the federal minimum wage has been set at $7.25 per hour. 29

U.S.C. § 206.
19, The FLSA defines “employ” to mean “suffer or permit to work.” 29 U.S.C. § 203.
20. Multiple independent entities are considered a single common enterprise under

the FLSA where they engage in related activities performed through unified operation or
common control, for a common business purpose. 29 U.S.C. § 203.

21. A common enterprise engaged in commerce, including a business that “has
employees handling, selling, or otherwise working on goods or materials that have been moved
in or produced for commerce by any person,” and which has an annual gross volume of business
of not less than $500,000, is a covered employer under the FLSA and subject to its minimum
wage and overtime provisions. 29 U.S.C. §§ 203, 206-207.

22. Employers covered by the FLSA must make, keep, and preserve records with

respect to each of its employees that state the wages, hours, and other conditions and practices of

employment. 29 U.S.C. §§ 211(c), 215(a).
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 5 of 20

23. A covered employer under the FLSA who does not comply with the FLSA’s
minimum wage and overtime requirements, resulting in an underpayment or other FLSA
violation, is liable to the employee for the amount of unpaid wages and additional liquidated
damages equal to 100% of the total amount of unpaid wages and overtime. 29 U.S.C. § 216(b).

24. If the employer is considered to have “willfully” violated the FLSA, the statute of
limitations to recover unpaid wages is three years. 29 U.S.C. § 255(a).

25. The FLSA also allows for the recovery of attorney fees, costs, and expenses to a

prevailing plaintiff in a FLSA suit. 29 U.S.C. § 255(b).

New York Labor Law
26, The minimum wage and overtime provisions of the New York Labor Law
(“NYLL”) were enacted to eliminate the condition of uncompensated or undercompensated
work. In passing the minimum wage and overtime provisions, the New York Legislature
emphasized that uncompensated labor harms not only workers, but the well-being of society

as a whole.
27. In passing the NY Minimum Wage Act, the legislature found:

There are persons employed in some occupations in the state of New York
at wages insufficient to provide adequate maintenance for themselves and
their families. Such employment impairs the health, efficiency, and well-
being of the persons so employed, constitutes unfair competition against
other employers and their employees, threatens the stability of industry,
reduces the purchasing power of employees, and requires, in many
instances, that wages be supplemented by the payment of public moneys for
relief or other public and private assistance. Employment of persons at these
insufficient rates of pay threatens the health and well-being of the people of
this state and injures the overall economy.

NYLL § 650 ef seg.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 6 of 20

28. Under the NYLL, any individual, limited liability company, corporation, or
organized group acting as an employer is a covered employer who must abide by, infer alia,
the NYLL’s minimum wage and overtime provisions. NYLL § 190(3).

29, A covered employee under the NYLL is any individual employed or permitted to
work by an employer in any occupation. NYLL § 651.

30. The NYLL established a minimum wage of $7.25 per hour effective July 24,
2009, which was increased to $8.00 on December 31, 2013, increased to $8.75 on December 31,
2014, increased to $9.00 on December 31, 2015, increased to $11.00 on December 31, 2016 for
businesses with eleven or more employees, increased to $13.00 for businesses with eleven or
more employees on December 31, 2017, and increased to $15.00 per hour on December 31, 2018
for businesses with eleven or more employees. NYLL § 652.

31, NYLL § 663(1) provides that employees are entitled to recover underpayments
under the established minimum wage, and, unless the employer proves a good faith basis to
believe that its underpayment was in compliance with the law, additional liquidated damages
equal to 100% of the total amount of underpayment.

32s NYLL § 633(1) also provides for attorney fees and costs.

33. The statute of limitations for the recovery of underpayments of wages is six years.
NYLL § 633(3).

34. NYLL § 191 requires that an employee be paid no less frequently than every two
weeks and that a manual worker be paid no less frequently than weekly.

35. NYLL § 195 requires all employers to provide employees with a written

notice that contains the rate of pay and the lodging allowance.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 7 of 20

36. NYLL § 198 provides that employees are entitled to recover any unpaid wages
and, unless the employer proves a good faith basis to believe that its underpayment was in
compliance with the law, additional liquidated damages equal to 100% of the total amount of
unpaid wages and overtime.

37. NYLL § 193(3) has a statute of limitations for the recovery of unpaid wages of
SIX years.

38. The NYLL § 198 also allows prevailing plaintiffs to recover pre- and post-
judgment interest, costs, and attorneys’ fees.

New York State Multiple Dwelling Law

39. Multiple Dwelling Law (“MDL”) § 83, provides in relevant part that: “Whenever
there are thirteen or more families occupying any multiple dwelling and the owner does not
reside therein, there shall be a janitor, housekeeper or some other person responsible on behalf of
the owner who shall reside in said dwelling or within a dwelling located within a distance of two

hundred feet from said dwelling, and have charge of such dwelling.”

STATEMENT OF FACTS
Plaintiff's Employment
40. Ms. Vinansaca is a 53-year-old monolingual Spanish speaker with a limited
educational background.
4). Since March 2019, Ms. Vinansaca has resided at 521 West 180th Street, New
York, New York 10033 (the “Building”), in the basement apartment of a rent stabilized building
with 21 units, including Ms. Vinansaca’s apartment, in the neighborhood of Washington Heights,

Manhattan.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 8 of 20

42. Prior to residing at 521 West 180th Street, Ms. Vinansaca, her husband and four
children lived nearby to the Building with her father in a small cramped two-bedroom apartment
located at 206 Audubon Street, New York, NY 10033.

43. Ms. Vinansaca has collected bottles and cans for desperately needed income for
over ten years.

44. In or around early 2013, Ms. Vinansaca began storing her empty bottles and cans
in the Building backyard with the permission of Martin Sanchez, who was the Building’s
porter/superintendent. The client and Martin Sanchez knew each other from the neighborhood
and attended the same church. In return for being allowed to store her bottles in the Building
backyard, Ms. Vinansaca assumed the garbage and recycling duties in the Building.

45. Ms. Vinansaca would go to the Building daily to perform the garbage and
recycling duties.

46. Defendant Plotkin and his employee, Jorge, often saw Ms. Vinansaca collecting
the garbage and they would regularly talk with Ms. Vinansaca.

47. Martin Sanchez was terminated from the superintendent position in around
November 2013 by Defendant Plotkin.

48. New York City requires landlords to provide live-in porters or have a porter
reside within 200 feet of the building for buildings with 13 or more apartments unless the owner
lives in the building.

49, In November 2013, Defendant Plotkin asked Ms. Vinansaca to be the Building

porter after Mr. Sanchez was fired and explicitly explained what her porter duties would entail.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 9 of 20

50. Defendant Plotkin promised to pay Ms. Vinansaca $250.00 per month for her
porter work in the Building. Defendant Plotkin also told Ms, Vinansaca that she could continue
to store her bottles and cans in the Building backyard.

S51. Ms. Vinansaca told Defendant Plotkin that her empty bottles and cans were often
stolen from the backyard. Defendant Plotkin then agreed to allow Ms. Vinansaca to store her

cans and bottles in the small supply room in the Building’s basement.

32: Ms. Vinansaca accepted the position offered by Defendant Plotkin.
53. Defendant Plotkin authorized Ms. Vinansaca to order and purchase supplies for

the Building such as garbage bags, recycle bags, bleach, roach spray, flying insect spray, rat and
mouse traps, Tomcat, rock salt, jimmy deadlocks, keys, floor cleaner, glass cleaner and paper
towels from the local hardware store, Apartment House Supply Company Inc.. Ms. Vinansaca
was an authorized account signatory and often signed the purchase slips.
54. From on or about November 15, 2013 to on or about June 26, 2019, on average
Ms. Vinansaca worked 7 days a week for five hours per day and received no pay for a single
hour worked.
55. From on or about November 15, 2013, to on or about June 26, 2019,
Ms. Vinansaca’s daily duties consisted of maintaining and monitoring the Building and
performing janitorial tasks, including infer alia, the following activities on a weekly basis:
a. Checking the boiler;
b. Sorting the garbage and recyclables;
c. Collecting and taking out the garbage and recyclables;
d. Cleaning the windows and mirrors;

e. Ordering supplies at the hardware store;
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 10 of 20

f. Picking up supplies from the hardware store;

Cleaning the roof;

go

h. Sweeping and mopping the lobby, the stairs, and the building
hallways; and
i. Hosing down and sweeping the front to the building.
56. Ms. Vinansaca’s job duties further included, inter alia, the following activities, on
an as-needed basis.
a. Cleaning vacated apartments;
b. Greeting inspectors from government agencies and being present for
various building inspections; and
c. Removing snow and leaves when necessary.

57, Defendant Plotkin would often call Ms. Vinansaca’s daughters, who speak
English, on their cell phones or Ms. Vinansaca’s cell phone with specific tasks that Ms.
Vinansaca needed to do in the Building.

58. Defendant Plotkin would also text Ms. Vinansaca and her daughters with
directives about what work needed to be done in the Building. Ms. Vinansaca would ask one of
her daughters to translate the text if she did not understand it. Employee Jorge would also text
Ms. Vinansaca with jobs that needed to be completed in the Building.

59. Defendant Plotkin would compliment Ms. Vinansaca’s work and note the
cleanliness of the building. Whenever Ms. Vinansaca saw Defendant Plotkin in the Building,
she would ask him when she was going to be paid and he would always respond, “It’s coming,

it’s coming.”
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 11 of 20

60. Defendant Plotkin provided Ms. Vinansaca with all necessary cleaning agents and
cleaning equipment needed to perform her duties.

61, Ms. Vinansaca handled, used or otherwise worked with goods or materials that
have been moved in or produced from interstate commerce, which includes, but is not limited to,
cleaning and maintenance materials such as Clorox bleach, Ajax, Windex, brooms, mops and
garbage bags used to maintain the Building.

62. Defendants have profited from Ms. Vinansaca’s free labor.

63. Tenants in the Building know and refer to Ms. Vinansaca as the porter and would
regularly ask her to do things around the Building that only an employee would do.

64. On or about July 17, 2019, Defendants were sent a demand letter for
Ms. Vinansaca’s unpaid wages through her attorneys, Manhattan Legal Services, and Defendants
did not respond. Even after receipt of this demand letter, Defendants did not pay Ms. Vinansaca
her owed wages.

65. Upon information and belief, Defendant Plotkin has at least eleven employees
including but not limited to Ms. Vinansaca, Jorge, payroll specialists, secretary, porters and
superintendents who work in the three buildings owned and/or managed by Defendant Plotkin
that are located in Manhattan and the Bronx.

66. In or around March 2019, Defendant Plotkin and Employee Jorge asked
Ms. Vinansaca if she wanted to move into the Building’s basement apartment for $1000.00 per
month in rent.

67. On or about March 10, 2019, Ms. Vinansaca moved into the Building’s basement
apartment with two of her four children and her husband. Ms. Vinansaca continuously asked

Defendants for a lease but never received one.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 12 of 20

Defendants’ Eviction Proceeding Against Ms. Vinansaca

68. In May 2019, shortly after inviting Ms. Vinansaca to move into the basement
apartment, Defendants commenced an eviction proceeding against Ms. Vinansaca.

69. Defendants’ eviction papers accused Ms. Vinansaca of squatting in her apartment,
despite the fact that Defendants had consented to her use of the space, and indeed had explicitly
allowed and facilitated Ms. Vinansaca to work for no compensation.

70. Defendants’ eviction papers also inexplicably included a demand for use and
occupancy of $5,000 for the basement apartment, despite Defendants knowing full well that they
had violated federal and state law by not paying Ms. Vinansaca a single dollar for over six years
of work that she performed in the Building at their request.

71. The eviction proceeding is ongoing and the next court date is New York Civil
Court, Housing Part is November 26, 2019 .

Common Enterprise

72. Upon information and belief, Defendant Plotkin owns, manages, and/or operates a
total of three companies, each of which owns a residential apartment building in New York City
for a total of three buildings and 74 residential apartments as follows:

a. 521 West 180th ST LLC, which owns the building located at 521 West
180th Street, New York, NY 10033 and contains 21 apartments;

b. Shana 1 Corp, which owns the building located at 556 West 141
Street, New York, NY 10031 and contains 31 apartments; and

ce. 1512 LLC, which owns the building located at 1512 Amsterdam
Avenue, New York, NY 10031 and contains 22 apartments.

73, Upon information and belief, all three of Defendant Plotkin’s related buildings
in this common enterprise conduct substantial portions of their business and receive mail at the

same shared place of business: P.O. Box 109, Englewood NJ 07631-0109.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 13 of 20

74. Upon information and belief, all three of Defendant Plotkin’s related buildings in
this common enterprise use a common address for purposes of property tax filings with the New
York State Department of Finance at P.O. Box 109, Englewood NJ 07631-0109.

75. Defendant Plotkin is the registered managing agent with the NYC Department of
Housing Preservation and Development for each and every residential apartment building listed
in Paragraph 72 (a-c).

76. Defendant Plotkin is the managing agent, head officer, and partner/member of
Defendant 1512 LLC, within the meaning of the New York City Limited Liability Company
Law (“NYC LLC Law’).

77. Defendant Plotkin is the managing agent, head officer, and partner/member of
Defendant 521 West 180th St LLC, within the meaning of NYC LLC Law.

78. Defendant Plotkin is the managing agent, head officer, and shareholder of Shana 1
Corp, within the meaning of the New York City rules and regulations.

Fo. Upon information and belief, Defendant Plotkin runs and manages all 3 buildings
and related corporate entities as one common enterprise, engaged in a common purpose.

80. Upon information and belief, Defendant Plotkin’s three buildings utilize one
payroll system, share contracts, and regularly send employees to and from different buildings to
perform work.

81. Upon information and belief, the entities constituting Defendant Plotkin’s
common enterprise jointly conduct real estate transactions, including securing joint mortgages
and transferring titles for the purpose of investing in real estate and generating profits and

income for Mr. Plotkin.

13
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 14 of 20

82. Upon information and belief, the entities constituting Defendant Plotkin’s
common enterprise are all engaged in a common business purpose of generating profits and
income for Mr. Plotkin by investing in, buying, maintaining, renting, and operating residential
apartment buildings in New York City.

83. Thus, all three buildings constitute one common enterprise within the meaning of
the FLSA.

84. Upon information and belief, Defendant Plotkin and his common enterprise
collectively receives gross annual revenue of over $500,000. The 74 units in the three buildings
would have to rent for an average of only $565.00 per month in order to generate annual gross
revenue of $500,000.

Individual Liability

85. Defendant Plotkin individually also constitutes an employer of Plaintiff within the
meaning of the FLSA.

86. As alleged above, Defendant Plotkin holds managing member and executive titles
in many of the companies within the common enterprise.

87. As the HPD registered managing agent for each of the three buildings, upon
information and belief, Defendant Plotkin operated, maintained, and supervised each of the three
buildings within the enterprise by, inter alia, collecting rent, scheduling regular building
maintenance and janitorial services, hiring and designating employees to assist in operating and
supervising each building, commencing any necessary court proceedings, and ensuring
compliance and registration with New York City rent stabilization laws, multiple dwelling codes,

and administrative codes.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 15 of 20

FIRST CLAIM FOR RELIEF
Unpaid Minimum Wages in Violation of the FLSA

88. Plaintiff Blanca Vinansaca realleges and incorporates by reference each and every
allegation contained in all preceding paragraphs as though fully set forth herein.

89. Defendants are employers within the meaning of the FLSA. 29 U.S.C. § 203(d).

90. Defendants and their related companies operate as a common enterprise within
the meaning of the FLSA.

91, Defendants and their related companies in the common enterprise generate annual

revenue, upon information and belief, of over $500,000 per year.

92 Plaintiff was employed by Defendants within the meaning of the FLSA.
93. Plaintiff was an employee within the meaning of the FLSA.
94. Defendants failed to pay Plaintiff any wages whatsoever for the hours she worked

while employed by Defendants from November 2013 until the present, let alone pay her the

federal minimum wage.

95, The federal minimum wage is and has been at all relevant times $7.25 per hour
worked.

96. Defendants are jointly and severally liable for the acts and omissions complained
of herein.

97, Plaintiff is entitled to unpaid minimum wages for every hour she worked while

employed by Defendants.
98. Defendants’ failure to pay the minimum wage was willful, knowing, wanton, and

reckless.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 16 of 20

99. As a result of Defendants’ violations of the FLSA, Plaintiff is entitled to an
additional amount equal to her unpaid minimum wages as liquidated damages.

100. Asa result of Defendant's willful and wanton failure to comply with the FLSA,
Plaintiff is entitled to unpaid wages and liquidated damages going back three years from the
filing of this Complaint.

101. Plaintiff is further entitled to recover costs and fees of this litigation, reasonable

attorneys’ fees, and post-judgment interest.

SECOND CLAIM FOR RELIEF
Unpaid Wages in Violation of NYLL

102. Plaintiff Blanca Vinansaca realleges and incorporates by reference each and every
allegation contained in all preceding paragraphs as though fully set forth herein.

103. Defendants are employers within the meaning of the NYLL. NYLL §§ 190(3) and
651(6).

104. Plaintiff was employed by Defendants within the meaning of the NYLL. NYLL
§§ 190(2) and 651(5).

105. Plaintiff was an employee within the meaning of the NYLL. NYLL §§ 190(3) and
651(5).

106. Defendants failed to pay Plaintiff any wages whatsoever for any of the hours she
worked while employed by Defendants.

107. Defendants are jointly and severally liable for the acts and omissions complained

of herein.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 17 of 20

108. Plaintiff is entitled to unpaid wages, costs, reasonable attorneys’ fees, and pre-
and post-judgment interest, going back six years from the filing of this Complaint pursuant to
NYLL § 198.

109. Defendants can show no good faith basis for failing to pay Plaintiff any wages. As
a result of Defendants’ violations of NYLL, Plaintiff is entitled to an additional amount equal to
her unpaid wages as liquidated damages going back six years from the filing of this Complaint.

NYLL § 198.

THIRD CLAIM FOR RELIEF
Unpaid Minimum Wages in Violation of NYLL

110. Plaintiff Blanca Vinansaca realleges and incorporates by reference each and every
allegation contained in all preceding paragraphs as though fully set forth herein.

111. Defendants are employers within the meaning of the NYLL.

112. Plaintiff was employed by Defendants within the meaning of the NYLL.

113. Plaintiff was an employee within the meaning of the NYLL.

114. Defendants failed to pay Plaintiff the established minimum wage for the hours she
worked while employed by Defendants.

115. Plaintiff is therefore entitled to recover unpaid minimum wages in the amount of
the applicable New York State minimum wage for the hours she worked while employed by
Defendants. NYLL § 663.

116. The NYLL established a minimum wage of $7.25 per hour effective July 24,
2009 for most industries, which was increased to $8.00 on December 31, 2013, increased to

$8.75 on December 31, 2014, increased to $9.00 on December 31, 2015, increased to $11.00 on
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 18 of 20

December 31, 2016, increased to $13.00 on December 31, 2017, and increased to $15.00 per
hour on December 31, 2018. NYLL § 652.

117. Defendants can show no good faith basis for failing to pay Plaintiff any wages. As
a result of Defendants’ violations of the NYLL, Plaintiff is entitled to an additional amount equal
to the unpaid State minimum wages she is owed as liquidated damages going back six years from
the filing of this Complaint. NYLL § 663.

118.  Plaintiffis further entitled to the costs and fees of litigation, reasonable attorneys’

fees, and pre- and post-judgment interest.

FOURTH CLAIM FOR RELIEF
Failure to Provide Notice of Pay Rate and Hours in Violation of NYLL

119. Plaintiff Blanca Vinansaca realleges and incorporates by reference each and every
allegation contained in all preceding paragraphs as though fully set forth herein.

120. Defendants are employers within the meaning of the NYLL.

121. Defendants employed Plaintiff within the meaning of the NYLL.

122. Plaintiff was an employee within the meaning of the NYLL.

123. Defendants failed at all relevant times to provide Plaintiff with notice of her rate
of pay as required under the NYLL.

124. As a consequence of Defendants’ violation of NYLL, Plaintiff is entitled to
recover damages of $50.00 for each work day that the violations occurred or continue to occur,
up to a total of $5,000.00, together with costs, reasonable attorneys’ fees, and any other relief

that the Court in its discretion deems necessary or appropriate. NYLL § 198.
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 19 of 20

FIFTH CLAIM FOR RELIEF
In the alternative: Quantum Meruit
125. Plaintiff Blanca Vinansaca realleges and incorporates by reference each and every
allegation contained in all preceding paragraphs as though fully set forth herein.
126. Defendants failed to pay wages for non-gratuitous services rendered in good faith
by Plaintiff, which Defendants willingly accepted.
127. In the alternative to the abovementioned statutory claims, Defendants are liable at

common law for guantum meruitl.

SIXTH CLAIM FOR RELIEF
In the alternative: Unjust Enrichment

128. Plaintiff Blanca Vinansaca incorporates by reference each and every allegation
contained in all preceding paragraphs as though fully set forth herein.

129. Defendants have been unjustly enriched as a result of Plaintiff's labor, and it
would be against equity and good conscience to permit Defendants to retain the benefit they have
received.

130. In the alternative to the abovementioned statutory claims, Defendants are liable at

common law for unjust enrichment.

RELIEF REQUESTED

 

WHEREFORE, Plaintiff respectfully requests that this Court:
a. Award Plaintiff all unpaid minimum wages owed, as determined by the applicable

State and federal minimum wages, whichever is higher; and in the alternative,
Case 1:19-cv-10473-PAE-DCF Document1 Filed 11/12/19 Page 20 of 20

restitution for unjust enrichment and guantum meruit in the amount of the value

of services rendered;

b. Award Plaintiff an additional amount equal to the unpaid lawful minimum wages

owed as liquidated damages, due to Defendants’ willful violations of the FLSA

and NYLL;

c. Award Plaintiff $50.00 for each day Defendants failed to provide notice of her

pay rate as required by the NYLL;

d. Award Plaintiff reasonable attorneys’ fees and costs of litigation;

e. Award pre-judgment and post-judgment interest; and

f. Grant such other and further relief as this Court deems necessary and proper.

Dated: November 7, 2019
New York, New York

\ submitted:
Las Bray Wurregs (

TT

JOLLA PRICE ROSNER
SAGAR SHARMA

MANHATTAN LEGAL SERVICES
Attorneys for Plaintiffs

1 West 125" Street, 2"¢ Floor

New York, NY 10027

Tel: (646) 442-3148

20
